Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Claims 3-5, 8-10 and 12-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups and nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/06/2021.  The examiner notes that on the new claims submitted on 04/06/2021 after the restriction/election do not have claim 3 withdrawn.  Claim 3 is clearly in the restricted species having to be 50%-60% wax.  As such claim 3 is treated as withdrawn for this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 6, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caruso (US 3607746).
Regarding claims 1-2, 6, 7 and 11 Caruso teaches a lubricant composition.  See abstract.  The composition contains:
A. A solid lubricant which can be MoS2 used in the amount of 5-30% of the composition.  See column 2 lines 67-76.  
B.  A wax with a melting point of 120 to 180°F, see column 1 lines 55-70.  The wax is a paraffin wax.  This is used in the amount that is not the solid lubricant or polymer or optional wetting agent.  The polymer is used in the amount of as little as 5% of the composition, see column 2 lines 65-70.  This mean the wax is used in the amount of up to about 85% of the composition.
Given the melting point of the wax and that the other parts of the composition have higher melting points the melting point of the entire composition would be above 42°C.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The lubricant is used to lubricate caterpillar tractors.  These have several components which can be defined as a chain.  In particular the tread system used to move meets the definition of a chain.  The treads are a connected flexible series of metal links used for fastening or securing objects and pulling or supporting loads.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771